MEMORANDUM ***
Balasan Kureghyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.
Kureghyan contends that the IJ erred in applying an incorrect burden of proof to her case. The record belies this contention. Substantial evidence supports the Id’s conclusion that Kureghyan failed to establish past persecution or a well-founded fear of future persecution on account of an enumerated ground. See Lim v. INS, 224 F.3d 929, 936 (9th Cir.2000); Khourassany v. INS, 208 F.3d 1096, 1100-01 (9th Cir.2000).
Because Kureghyan failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.